DETAILED ACTION

This office action is in response to the application filed on 12/17/20.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 16, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “the housing having an outer cover plate, and inner cover plate, a top section and a side section.”  As best understood from Applicant’s specification, the top section comprises an outer cover plate, while the side section comprises an inner cover plate.  However, all elements of the claimed invention must be shown in the drawings; the specification does not provide reference characters for “a top section” or “a side section”, therefore it is unclear what structures in the drawings are meant to be “a top section” or “a side section”.  Moreover, Applicant has positively recited an outer cover plate, and inner cover plate a top section and a side section.  It is unclear if these are meant to be four distinct structures, or if an outer cover plate is the same structure 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:
	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0025688 to Hille et al. (“Hille”) in view of US Patent 3,805,004 to Kondo et al. (“Kondo”),  and US Patent 3,585,356 to Hall.
Claim 1.  A multi-function device for an adjustable bed system comprising: 
an adjustable bed system having an adjustable bed frame having an adjustable Hille; Fig. 1 teaches an adjustable bed with a head section #4, a mid section, unlabeled, and a foot section #5); 
a housing (Hille, Fig. 7, housing is seen generally at #50 or alternatively at #20 in Fig. 4, or #30 in Figs. 5a-5b, or #40 in Fig. 6) installed into the side of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate, and inner cover plate, a top section and a side section (Hille, Fig. 7, housing is seen generally at #50; moreover, Hille, Figs. 4-7, any of #’s 20, 30, 40, or 50 inherently has a top section and a side section which are comprised of an outer cover plate and an inner cover plate respectively; see rejection above under 35 USC §112), the side section having a button (Hille, Fig. 7 teaches “operating elements” #60; Hille does not explicitly state that #60 are buttons, however, in paragraph [0034] Hill discusses other operating elements that are in the form of buttons; therefore, it would have been obvious to one of ordinary skill that “operating elements” #60 could be buttons; additionally, in the case of #30 in Figs. 5a-5b, a button is seen at #35) having a light (Hille does not teach a button that is also a light; however, Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during the night, and because providing the lighted buttons of Kondo would have simply been use of a known technique to improve a similar device in the same way) and a port (Hille, Fig. 7, #58), in the inner cover plate, operation of the button for sending a adjustable head section for identifying the position of the housing along the adjustable head section and the side section being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s adjustable head section, Hille does not teach the claimed location of the housing #50, but as noted above it would have been obvious to place it in a location that is accessible to a user; Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at #46; it would have been an obvious matter of design choice to place the housing of Hille on the adjustable head section of the bed in order to ensure that the control panel is always within reach of a user, as contrasted to a location on the frame of the bed as is shown at #9 in Fig. 1 of Hille; compare Hill Fig. 5 #46 to Applicant’s Fig. 4 #10; therefore one of ordinary skill would have understood that it is possible to mount a control interface flush with the top and/or sides of a bed on a moveable bed portion, and it would have been an obvious to place the controller in the claimed location on an 
Claim 2.  The multi-function device for an adjustable bed system of claim 1 wherein the port comprises an USB port (Hille, Fig. 7, #58).
Claim 3.  The multi-function device for an adjustable bed system of claim 1 wherein the button may be pressed once to halt the adjustable bed system (being able to be pressed is an inherent functionality of a button; therefore, the buttons of the apparatus of Hille are capable of being pressed; furthermore, Hille teaches the use of an emergency stop button in paragraph [0051], and seen at #35 in Fig. 5a).
Claim 4.  The multi-function device for an adjustable bed system of claim 1 further comprising a second port in the side section (Hille, Fig. 7 teaches two USB ports at #’s 58).
Claim 5.  
Claim 6.  The multi-function device for an adjustable bed system of claim 1 wherein the adjustable bed system comprises a remote control (Hille, Fig. 2, #10) and a control box (each of the various units of Hille Figs. 4-7 are attached to control unit #9 in Fig. 3)and operation of the button provides for syncing the remote control to the control box of the adjustable bed system (Applicant’s disclosure does not discuss what is meant by “syncing”; for purposes of examination “syncing” has been interpreted as causing the bed to perform some function when a button is pressed; the bed of Hille is capable of “syncing” in this manner, as the control system synchs the bed with a desired action; for example, when a user desires to raise the back of the bed the user presses a button on the remote control, the control system then “synchs” the bed with this desired movement by actuating the movement to raise the back of the bed, furthermore, remote control #10 “synchs” with radio interface #92 in Fig. 3).
Claim 7.  The multi-function device for an adjustable bed system of claim 1 wherein operation of the button initiates illumination of the light (the buttons of Kondo are illuminated when in the operable position; see column 1, lines 38-40).
Claim 8.  The multi-function device for an adjustable bed system of claim 1 wherein the adjustable bed system further comprises a control box (Hille, Fig. 1, control unit #9) having a connector 
Claim 9.  A multi-function device for an adjustable bed system comprising:  an adjustable bed system having an adjustable bed frame having an adjustable Hille, Fig. 1 teaches a head section at #4; the head section 
a housing (Hille, Fig. 7, housing is seen generally at #50, alternatively #’s 20, 30, or 40) installed into the side and the top section of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate, and inner cover plate, a top section and a side section (Hille, Fig. 7, housing is seen generally at #50; Hille, Figs. 4-7, any of #’s 20, 30, 40, or 50 inherently has a top section and a side section which are comprised of an outer cover plate and an inner cover plate respectively; see rejection above under 35 USC §112), the side section having a button (Hille, Fig. 7 teaches “operating elements” #60; Hille does not explicitly state that #60 are buttons, however, in paragraph [0034] Hill discusses other operating elements that are in the form of buttons; therefore, it would have been obvious to one of ordinary skill that “operating elements” #60 could be buttons) having a light (Hille does not teach a button that is also a light; however, Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during the night, and because providing the lighted buttons of Kondo would have simply been use of a known technique to improve a similar device in the same way) and a port (Hille, Fig. 7, #58) in the inner cover plate, operation of the button for sending a signal (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”), a central body housing positioned on an underside of the top section and an underside of the side section in the inner cover plate, (it is unclear if the bottom of radio device in Hille, Fig. 7 has bottom housing portion since the bottom of the device is not shown in the figure; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the radio device of Hille Fig. 7 adjustable head section and the side section being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s adjustable head section, Hille does not teach the claimed location of the housing #50, but as noted above it would have been obvious to place it in a location that is accessible to a user; Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at #46; it would have been an obvious matter of design choice to place the housing of Hille on the adjustable head section of the bed in order to ensure that the control panel is always within reach of a user, as contrasted to a location on the frame of the bed as is shown at #9 in Fig. 1 of Hille; compare Hill Fig. 5 #46 to Applicant’s Fig. 4 #10; therefore one of ordinary skill would have 
Claim 10.  The multi-function device for an adjustable bed system of claim 9 wherein the lid further comprises a screw hole for receiving a screw to secure the lid to the central body housing (Hille, Fig. 5a, #38).
Claim 11.  
Claim 13.  The multi-function device for an adjustable bed system of claim 9 wherein the device housing further comprises a first clip and a second clip (Hille, Fig. 5a, #’s 38 teaches a first and second tab which read on Applicant’s “clip”; a tab and a screw hole as a connection means for attaching the housing of Hille to the bed would have been an obvious matter of design choice to use clips to attach the any of the structures of Hille Figs 4-7 to the bed since tabs/clips and screws are art recognized equivalent fasteners and one of ordinary skill would have understood that either would provide the same functionality of fastening a housing to the bed frame)
Claim 14.  The multi-function device for an adjustable bed system of claim 13 wherein the clips secure the device housing 
Claim 15.  The multi-function device for an adjustable bed system of claim 9 wherein the port comprises an USB port (Hille, Fig. 5a, #58).
Claim 16.  A multi-function device for an adjustable bed system comprising: 
an adjustable bed system having an adjustable bed frame having a head section having a side (Hille, Fig. 1 teaches a head section at #4; the head section inherently has a side) and a top section, a mid section (Hille; Fig. 1 teaches a mid section in Fig. 1, unlabeled between #4 and #5), and a foot section (Hille, Fig. 1, #5); 
a housing (Hille, Fig. 7, housing is seen generally at #50, alternatively #’s 20, 30, or 40) installed into the side of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate, and inner cover plate a top section and a side section (Hille, Fig. 7, housing is seen generally at #50; the housing is seen to have a top portion and a side portion; moreover, Hille, Figs. 4-7, any of #’s 20, 30, 40, or 50 inherently has a top section Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during the night, and because providing the lighted buttons of Kondo would have simply been use of a known technique to improve a similar device in the same way) and a port in the inner cover plate (Hille, Fig. 7, #58), operation of the button for sending a signal (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”), a cord (Hille, Fig. 7, #51) connected to the housing, the cord having a wire connected to the button (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”; one of ordinary skill would understand that cable #51 contains wires inside), and a connector (Hille, Fig. 7, #52) connected to the wire, the top section of the housing being flush with the top section of the adjustable head section for identifying the position of the housing along the adjustable head section and the side section being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s adjustable head section, Hille does not teach the claimed location of the housing #50, but as noted above it would have been obvious to place it in a location that is accessible to a user; Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at 
Claim 17.  The multi-function device for an adjustable bed system of claim 16 wherein the adjustable bed system further comprises a motor for adjusting a portion of the adjustable bed system and the button is pressed for halting operation of the motor (Hille teaches the use of an electric motor at least in the Abstract; furthermore, Hille teaches the use of an emergency stop button in paragraph [0051], and seen at #35 in Fig. 5a).
Claim 18.  The multi-function device for an adjustable bed system of claim 16 wherein the adjustable bed system further comprises a remote control device (Hille, Fig. 2, #10) and operation of the button provides for syncing the remote control to the control box of the adjustable bed system (Applicant’s disclosure does not discuss what is meant by “syncing”; for purposes of examination “syncing” has been interpreted as causing the bed to perform some function when a button is pressed; the bed of Hille is capable of “syncing” in this manner, as the control system synchs the bed with a desired action; for example, when a user desires to raise the back of the bed the user presses a button on the remote control, the control system then “synchs” the bed with this desired movement by actuating the movement to raise the back of the bed, furthermore, remote control #10 “synchs” with radio interface #92 in Fig. 3).
Claim 19.  The multi-function device for an adjustable bed system of claim 16 wherein the port comprises an USB port (Hille, Fig. 7 teaches two USB ports at #’s 58).
Claim 20.  .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0025688 to Hille et al. (“Hille”), US Patent 3,805,004 to Kondo et al. (“Kondo”), and US Patent 3,585,356 to Hall, in view of US Patent 2,331,313 to Eby.
Claim 12.  The multi-function device for an adjustable bed system of claim 11 wherein the back side of the extension portion has an opening in which a strain relief connector may be inserted to secure the cord in place (Hille does not disclose the use of strain relief connectors because their use is well known in the art; Eby teaches such connectors, see at least Eby column 1, lines 1-5; it would have been obvious to provide the apparatus of Hille with the strain relief connectors of Eby for the predictable benefit of relieving strain on electrical wiring; regarding “the back side of the extension portion” it would have been an obvious matter of design choice to provide that opening and the strain relief connector at any desired location since Hille teaches various housing shapes, as seen in Figs. 4-7; it would have been an obvious matter of design to provide the claimed extension portion, or any other shape for the housing, since Applicant has not disclosed that the specific shape solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any of the housing shapes disclosed by Hille).



Response to Applicant's remarks and amendments

With respect to independent claims 1, 9, and 16, Applicant argues that the cited references of Hille and Kondo do not teach Applicant’s amended claim limitations directed toward the specific location of the controller being located flush with the side and top of the adjustable head section of the bed.  While this may or may not be true, rejections in view of .
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673